 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDSprings,Inc., d/b/a Springs MotelandService Em-ployees' International Union,Local 557, AFL-CIO. Case 9-CA-2054910 June 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 6 July 1984 Administrative Law JudgeRobert W. Leiner issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the Charging Party filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.iTheRespondent has excepted to someof the judge's credibility find-ingsThe Board's establishedpolicy isnot to overrule an administrativelaw judge'scredibilityresolutions unless theclear preponderance of allthe relevant evidenceconvinces us that theyare incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findingsNo exceptions were taken to the judge's finding that the Respondentdid not threaten to decrease the waitresses'hoursof employment or toban cigarette smoking at waitress stations in violationof the Act.The judge declined to decide whether Supervisor Fox asked employeeFerrell if she signed a union authorizationcard,noting that a determina-tion wouldrequire aresolution of the conflicts between their testimonyand that a finding of unlawful interrogation would be cumulative.As nei-ther the Charging Party northe GeneralCounsel hasexceptedand inas-much as we are unable to make a credibility resolutionon the recordbefore us,we donot reach the issue here.aChairman Dotson,dissenting in part,would reverse the judge's find-ing that the Respondent violated Sec.8(a)(l) by interrogating employeeson three occasions following company-sponsored meetings with laborconsultant Lyn Rogers and by creating an impression of surveillance ofthe employees'union activities.Regarding the interrogations, the Chair-man notesthat Supervisor NancyFox asked employees Ferrell andHeischberg in separate incidentsafter themeetings, "How did it go?"Fox had notattended these meetings.On another occasion during a meet-ing that Fox did attend,Rogers asked Ferrell for comments about anewspaper article he distributed which gave details of a strike at anotheremployer's facility and the contract negotiated by the union and the em-ployer.Ferrellmade one comment but refused to finish another and leftthe meeting.Fox followed Ferrell out, told her tofeel free tospeak, andsaid Fox was thereand "everything would be all right."In the Chair-man's viewthe judge improperlydistinguishedRossmoreHouse,269NLRB 1176 (1984), on the basisthat the threeincidentsdid not involveknown union supporters and concluded that Fox's "repeated'implicit in-vitations..to disclose..[union] sympathies,'anti-company feelings,and the effectivenessof theRespondent's anti-union campaign" tended tobe coercive.He finds that thejudge failed to consider the circumstancesinwhich the questioning took place and that considering all the circum-stances the questions amounted to nothing more than harmless curiosityIn this connection he notes that the questions were not phrased to elicitunion sympathies,that the only logical and apparentobject ofthe inquir-ieswas the quality of Rogers' presentations at the meetings that Fox didnot attend,and that the record establishesthatthe employees answeredcandidly.He also finds that Fox's telling Ferrell she was free to commentand assuringher that everything would be all rightcan hardlybe charac-terized as tending to instill fear or restraint in employees.Finally, in theabsence of evidence that Fox articulated the Respondent's view when sheORDERThe National Labor RelationsBoard adopts therecommended Order of theadministrative lawjudge and orders that the Respondent,Springs,Inc.,d/b/a SpringsMotel, Lexington, Kentucky,itsofficers,agents, successors,and assigns, shalltake the action set forth in the Order.told Ferrell that she"did not feel"that enough employees signed unionauthorization cards to ensurethe Union's victory,and in the absence ofevidencethatFox'sdepartment-by-department estimation of unionstrength referredto unlawfullyobtained information,Chairman Dotsonfinds that Fox's statementsconstituteda lawful expression of her personalopinion anddid notcreate an impression of surveillance among employ-ees.Members Dennis and Babson conclude that the judge correctly foundunder RossmoreHouse,above,that Supervisor Fox's systematic interroga-tion of employees Ferrell and Heischberg following company-sponsoredcampaign meetings violated Sec. 8(a)(1) of the Act. They disavow, how-ever,the judge's statement thatRossmore Househeld that"even hostileinquiry into the union sympathies of an employee prominently identifiedwith the union does not tend to interfere with the employee's free exer-ciseof Section 7 rights.11Further,in adopting the judge's finding of unlawful creation of the im-pression of surveillance,Members Dennis and Babson agree with thejudge's applicationof the test set forth in South ShoreHospital,229NLRB 363 (1977),and find that employees would reasonably assumefrom Fox's specific estimationof cardsignings in several departmentsthat their union activitieshad been placedunder surveillance.Damon W. Harrison Jr., Esq.,for the General Counsel.Charles H. Zimmerman Jr., Esq.,andMichael A.Luvisl;Esq. (Greenebaum, Young, Treitz & Maggiolo),of Lou-isville,Kentucky, for the Respondent.Irwin H. Cutler Jr., Esq. (Segal, Isenberg, Sales & Stewart),of Louisville, Kentucky, for the Charging Party.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge. Thismatter was tried before me on May 2 and 3, 1984, inLexington,Kentucky, on the General Counsel's com-plaint' alleging, in substance, that Respondent, by its su-pervisor,Nancy Fox, in violation of Section 8(a)(1) ofthe National Labor Relations Act (the Act) unlawfullyinterrogated employees regarding their union activities,and threatened them with discharge and loss of benefitsconcerning their union activities and created an unlawfulimpression among its employees that their union activi-tieswere under Respondent's surveillance.Respondent'stimely filed answer admits certain of the allegations ofthe complaint,denies others,and denies the commissionof any unfair labor practices.At the hearing, all parties were represented by counseland were given full opportunity to call and examine wit-nesses, to submit oral and written evidence, and to argueorally on the record. After the close of thehearing,counsel for all parties engaged in oral argument on theiThe charge, filed by Services Employees'InternationalUnion, Local557, AFL-CIO (the Union) on January 12, 1984,was served on Respond-ent Springs, Inc, d/b/a Springs Motel on thesame date.The complaintissued on February 29, 1984.280 NLRB No. 33 SPRINGS MOTELrecord at my request and also submitted posthearingbriefs which have been carefully considered.On the entire record,including the briefs,and frommy observations of the demeanor of the witnesses asthey testified,Imake the followingFINDINGS OF FACT1.RESPONDENT AS EMPLOYERThe complaint alleges,Respondent admits,and I findthat at all material times,Springs,Inc.,d/b/a SpringsMotel has been and is a Kentucky corporation with anoffice and place of business in Lexington, Kentucky,where it is engaged in the operation of a hotel and res-taurant.I further find that during the 12-month periodpreceding the issuance of complaint,a representativeperiod of Respondent'sbusiness,Respondent derivedgross revenues in excess of $500,000, and during thesame period purchased and received at its Kentucky fa-cility products,goods, and materials valued in excess of$5000 directly from points outside the State of Kentucky.Respondent admits and I find that at all material times ithas been and is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.H. THE UNION AS A LABOR ORGANIZATIONThe complaint alleges,Respondent admits, and I findthat at all material times,Service Employees'Interna-tional Union,Local 557 AFL-CIO (the Union)is a labororganization within the meaning of Section2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAs abovenoted,Respondent operates a motel and res-taurant in Lexington,Kentucky,employinga total ofabout 180 employees including custodial,maintenance,desk,housekeeping,and dining room employees. In thedining room,Respondent employed a total of about 28busboys, waitresses,and hostesses(supervisors),exclud-ing cooks and kitchenhelp.The focusof the allegedunfair labor practices relates to the dining room whereRespondent used approximately five waitresses eachevening with seven to eight on the weekends. Thesewaitresses also from to time serve at lunch on particulardays of the week.Discussions of union activity among employees of Re-spondent have been occurring since aboutJuly 1983. Re-spondent knew of such discussions(Tr. 11, 250).In the period SeptemberthroughNovember 1983,when the alleged unfair labor practices were to have oc-curred,Respondent maintained four hostessesto coveritsweekly operations: hostesses Joan Price,Patsy Delp,Marie O'Rourke, and Hilda Mucio and Dining RoomManangerNancy Fox. Fox worked a 6-day week cover-ingmost lunches and six evenings.Respondent admitsthat its hostesses and its dining room manager are super-visorswithin the meaning of Section2(11) of the Actand Respondent's agents within the meaning of Section2(13) of the Act.285The waitresses who testified in this proceeding allworkeda 5 to 10 p.m. shift,5 nights per week, with oneto two lunches per week.Althoughit seemed to me thatRespondent'switnesses generally sought to deny thatwaitressBetty Lilleywas the most prominent union sym-pathizer among its waitresses in the above period, I con-clude from the testimony of Respondent's supervisor,Marie O'Rourke, and from Respondent'sconcession inits brief (Br. 16), that Respondent knew thatBetty Lilleywas the prominent union sympathizer and that she wasidentified as the most dedicated union adherent among itswaitresses.On thismatter and others, in my evaluationof the credibility of thewitnesses in this proceeding, Ihave credited much if not all the testimony of SupervisorMarie O'Rourke on my observation of her as a careful,reluctant,and accurate witness.I have also credited thetestimonyof MaryHeischberg Daugherty(identified inplaces in the transcript as "MaryH.").MaryHeischberg,no longer employed by Respondent,likeMarieO'Rourke,was a reluctant witness,withno apparentstake in the outcome,who impressed me as being accu-rate and carefuland whodesired nothing more than toescape therigors of testifyingin this proceeding both indirect andcross-examination.To the extent,however,thatMary Heischberg's testimony corroboratesthe Gen-eral Counsel's chief witnessAlyce Ferrell,I also creditFerrell.Ferrell and Heischberg were the General Coun-sel's sole witnesses.To the extentthat Heischberg is con-tradicted by the testimonyof Respondent's witnesses, es-peciallyNancyFox, I credit Heischberg principally forthe above reasons.Respondent's employees,in general,and thewaitress-es, in particular,talked among themselves regarding thewisdom ofsupportingthe Union in July 1983 with thechief proponentof the Unionbeing waitress BettyLilley.Sometime about September 1983, Respondent heldthreemeetings on a day wherein it presented its laborconsultant,Lyn Rogers,to various employees to expressRespondent'sposition that the employees did not needthisparticularUnion, that the Unionwould not helpthem,and that the particular backgroundof the Unionmade it a poorchoice forthe employees. The employeeswere obliged to attend and were paidfor alltime spentin the meeting.Alyce Ferrellattended one of the meetings and testi-fied thatthere were no supervisors present among the 25to 30 employeeswho were there. After themeeting,NancyFox spoke to her and asked her: "How'd it go?"Ferrell answered that she did not understand the meet-ing; that she had never been handed a union card priorto that day; that ConsultantRogers was a joke,ignorant,and out of control at the meeting; and that she washanded a union card in the parking lot infront of TVcameras that day.Mary DaughertyHeischberg, who, after initialcoop-eration during the investigation with the General Coun-sel,thereafter refused to cooperatewiththeGeneralCounselor theUnion in preparingfor thehearing,testi-fied thatshe too attended one of the meetings addressedby Labor ConsultantRogers alongwith25 other em-ployees and that,as in the caseof Ferrell, Nancy Fox 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked her,after themeeting,"[h]ow it went?" Heisch-berg told her it was a wasteof money,that the meetingriled peopleup.Nancy Fox told her thatRogers hadbeen hiredto informthe employeesof the lack ofwisdom of supporting that particular union.A few weekslater,in late Septemberor early October,Ferrell attended another such meetingatwhich Rogersspoke.Fox was present. Rogers asked Ferrell to readsome newspaper articles and askedher ifshe understood.Ferrell then said,referringto the article,that the con-tract mentioned therein shouldnot have beenratified andthe employeeswould not havegone on strike.Ferrellthen said she wanted to make a further comment andthen said she was not going to make it. When Rogerstold her thatshe shouldfeel free tosay anything shewould like to, Ferrell refused andleft themeeting. Foxalso left and invited Ferrellto say whatshe wanted tosay (Tr. 28). After firstrefusing,Ferrellsaidshe knewabout strikes and had"survived" a 110-daystrike inwhich herhusband,a "union man," participated.B. Discussions and Conclusions:InterrogationThe complaint alleges that during September 1983 Re-spondent,by Nancy Fox, coercively interrogated its em-ployees regarding their union membership, activities, andsympathies in violation of Section 8(a)(1) of the Act. Re-spondent does not deny the occurrence of the abovemeetings of the Fox-Ferrell,Fox-Heischberg conversa-tions,as above described.The credible evidence shows only that in September1983 Respondent obliged its employees to attend meet-ings dedicated to convincing them to not support theUnion and thereafter asked two employees,in substance,"How did it go?" or"How it went?" Neither employee,on this record,was prominently identifiedwith theUnion;neither employee was overtly intimidated by thequestions.Supervisor Fox's inquiriesto both Ferrelland Heisch-berg, of course,constitute interrogation.The statutoryquestion, however,iswhether her questions to themafter themeetings represent "coercive interrogation,"which is banned by Section 8(a)(1) of the Act. As notedinNLRB v Laredo Coca Cola Bottling Co.,613 F.2d 1338(1980),cert. denied 105 LRRM 2658(1980),although in-terrogation into union activities is not per se illegal, "anyinterrogation[concerning union activities]presents anever present danger of coercing employees in violaton oftheir Section 7 rights."Whether a particular instance ofinterrogation reasonably tends to coerce employees is de-termined in light of the totality of the circumstances inwhich the interrogation occurs.In the recent case inRossmore House,269 NLRB 1176(1984),overrulingPPG Industries,251NLRB 1146(1980),the Board held that even hostile inquiry into theunion sypathies of an employee prominently identifiedwith the union does not tend to interfere with the em-ployees' free exercise of Section 7 rights and is thereforenot "coercive"within the meaning of Section 8(axl).The Board,in returning to a prior view of coercive in-terrogation under the Act, states the present rule to be:"whether under all of the circumstances,the interroga-tion reasonably tends to restrain,coerce,or interferewith rightsguaranteedby the Act." In thisregard, theBoardcitingMid-West Stock Exchange v NLRB,635F.2d 1255, 1267 (7th Cir.1980), announces that hereafteritwill not find casualinterrogation of an employee to be"coercive" because sucha rule is a "per se"rule whichdisregardsboth the circumstancessurrounding an allegedinterrogation and ignoresthe "reality of the workplace."The Board overruledPPG,supra,and similar cases: "tothe extent they findthat anemployer'squestioning openand active unionsupporters about theirunion sentimentsin the absenceof threatsor promises,necessarily inter-feres with,restrains,or coercesemployees in violation ofSection 8(aXl) of the Act."2In the instant case,the employeeswereobliged toattend what amountsto Respondent-sponsored antiunionmeetings,however lawfulunder Section 8(c) of the Act,after which two employees were askedwhat their senti-mentswere. As inNLRB v. Laredo Coca ColaBottlingCo., supra, 103 LRRM at 2906, Fox'squestionsto Ferrelland Heischberg, of "[h]ow did it go" wererepreated"implicit invitations... to disclose ... [union] sympa-thies," anticompany feelings, and the effectiveness of theRespondent'santiunioncampaign among employees.Thus,these werenot thecasual questionsput to employ-ees asa matter of shop talk concerning the giveand takeof union activityas inGrahamArchitectural ProductsCorp. v.NLRB,697 F.2d 534, 541 (3d Cir. 1983), citedwith approvalinRossmoreHouse,supra,because in theinstant case, the Fox interrogationwas (1)systematic; (2)following an antiunionmeetingwhichthe employeeswere obliged to attend;(3) occurredduring a union or-ganizationaleffort; (4) and weredesigned to cause theemployeesto divulgeunionsympathies.Again,(5) nei-ther Ferrell nor Heischberg, on this record,was identi-fied, certainly at thetimeof Fox's questions,as promi-nent unionsympathizers. Fox'squestionsto Ferrell fol-lowing the second antiunion meeting explicitly requiredFerrell to divulgeher sentiments regarding strikes in sup-port of collective-bargaining agreements.In short,I concludethatan employer's systematic oralinquiry of itsemployees emerging from employer-spon-sored antiunion meetings concerning the effectiveness ofRespondent'sotherwiselawful attempt to dissuade em-ployees from supporting the Union, whetheror not re-garded as unlawful pollingunderStruksnes ConstructionCo., 165 NLRB 1062 (1967),' still constitutescoercive in-terrogationwithinthe meaningof Section8(axl) of theAct. As I perceive the Boardposition on this matter, it isstillthe Board rule, as stated inQuemetco,Inc.,223NLRB 470 (1976), as favorably cited by thecourt inNLRB v. LaredoCocaCola Bottling Co.,103 LRRM at2906, that withregard toFox's "friendlyinterrogation":An employee is entitled to keep from his employerhis views so that the employee may exercise a full'The Board,while citingwith approvalthe standards for unlawful in-terrogation,announced inBourne v.NLRB,332 F.2d 47 (2d Cir.1964),notes that the Bourne standards are not to be mechanically applied.8 TheStruksnesstandards require,inter aha, explicit assurances againstreprisalby thepolling employer and the pollingof theemployees bysecret ballot.Neither of these twoelements were present in the instantinterrogation. SPRINGS MOTEL287and free choice on whether to select the Union ornot, uninfluenced by the employer's knowledge orsuspicion about those views and the possible reac-tion toward the employee that his views may stimu-late inthe employer. That the interrogation mightbe courteous and low keyed instead of boisterous,rude and profane does alter the case.As the Board noted inQuemetco, Inc.,supra, it is "theeffort to ascertain the individual employee's sympathiesby the employer, which wields economic power overthat individual,which necessarily interferes with or in-hibits the expression by the individual of the free choiceguaranteedhim by the Act." I therefore conclude thatRespondent's inquiries in September 1983 and early Oc-tober to Ferrell and Heischberg, as alleged, violate Sec-tion 8(a)(1) ofthe Actas unlawful"coerciveinterroga-tion" because they "tend to coerce" within theRossmoreHouserule,supra.Respondent's defense (Br. 13) is that Fox's questionswere"not calculated to determine[the employee's] unionmembership,activities or sympathies." I conclude to thecontrary.But even if that was not Fox's design, theBoard rule is not based on intent in fording violations ofSection 8(a)(1) in coercive interrogation. Rather, the ruleis "whether under all the circumstances the interrogationreasonably tends to restrain, coerce, or interfere withrights guaranteed by the Act."Rossmore House,supra.Such a standard is consistent with Board interpretationof 8(a)(l)violations.El Rancho Market,235 NLRB 468,471 (1978), and cases cited (tendency to interfere, notemployer motive, is the criterion).C. The Coffeepot IncidentThe testimony in this recordregardingthe "coffeepotincident" is noteworthy for the extensive contradictionbetween and among the witnesses, the contradictionwithinRespondent'switnesses' testimony being some-what greater than between the General Counsel's twowitnesses,Ferrell and Heischberg.Because of contradic-tions among Respondent'switnesses on significant points,I tend to credit Ferrell's and Heischberg's versions (espe-cially where Heischberg corroborates Ferrell) and do notcredit Respondent's witnesses regarding this incident.In late September 1983, in the evening,waitressesMary Heischberg and Betty Lilley were working adjoin-ing stations.Alyce Ferrell was working nearby. MaryHeischberg ran out of coffee and took a coffeepot fromthe adjoining Lilley service station. Lilley, on the diningroom floor, told Heischberg to put the coffeepot backand to get her own coffee. Nevertheless, Heischbergtook the pot and poured coffee for her customers. Laterthat evening, Heischberg complained to Lilley on thework floor concerning why she "called her down" infront of customers. Although Supervisor Nancy Fox didnot hear this conversation, she became aware of itthrough other means and walked back to Heischberg andLilley inquiring whether there wassomethingshe couldhelp them with. Lilley and Heischberg told her thatthere was no problem and that they could handle the sit-uation.Abouta half an hour later,Heischberg com-plainedto Fox that she did not have to work under thesecircumstancesand conditions with Lilley calling herdown in front of customers. Fox told Heischberg thatshe would speak to both of them. Later in the week, inthe dining room, with Ferrell present, Heischberg toldFox that if "she [Lilley] fools with me, I'll pull her wigoff."4 To the extent that Supervisor Fox denies everhaving heard Heischberg threaten to pull Lilley's wigoff, I credit Heischberg and do not credit Fox. Thiscredibility resolutionisbasedon the credited testimonyof Supervisor Marie O'Rourke who testified that Super-visor Fox was present when waitress Heischberg saidthat she would pull Lilley's wig off.When Heischberg threatened to pull Lilley's wig off, IcreditHeischberg's testimony, and do not credit Fox'sdenial, that Fox then said that this would be a good wayto get rid of Betty Lilley; that Heischberg and Lilley getinto a fight on the floor whereupon Fox would fire bothof them and thereafter rehire Hieschberg. Heischbergcredibly testified, supporting Ferrell's testimony, thatthereafter,whilehaving coffee with Alyce Ferrellpresent,Nancy Fox again stated that Heischberg should"go ahead and have a fight" with Lilley so that shecould fire both of them and later rehire Heischberg (Tr.40, 119). Finally, Heischberg testified that on a third oc-casion,perhaps 2 weeks later, after her original threat totearoff Lilley'swig,Fox asked Heischberg whether shewas "goingto get her" (Lilley). Fox denies asking anysuchstatementbut rather testified that she said thatwhen Heischberg threatened to get Lilley, all that Foxsaidwas that if she did, Fox would fire both of them. Ido not credit Fox's version.Another Respondent witness, Mary Kay Smithers, tes-tified that not only did she hear Heischberg threaten to"whip that bitch," but testified that it was Mary KaySmitherswho told Nancy Fox, in front of Ferrell andHeischberg, that because Smithers was not going toremain inemployment for much longer,5 she would bewilling to fight Lilley on the floor so that Fox could firethe both of them. Smithers testified that Fox said that ifSmithers fought Lilley on the floor, she would fireSmithers and Smithers answered that nothing would pre-vent Fox from rehiring Smithers. Although Smithers'testimonysuggeststhat Fox did not answer her, Supervi-sorMucio testified that Fox said that she would not hireSmithersback. In particular, however, Smithers, contra-dicting Fox on whether these statements were made in ajoking manner,testified that, inmaking this remark toSupervisor Nancy Fox, Smithers said it in a serious vem:that she would "whip" Lilley. I find it significant thatNancy Fox and other Respondent's witnesses, contradict-ing Smithers,testified that all the conversations regard-ing either pullingthe wig off Lilley or "whipping her"(or, asSmithers put it, "slap the shit" out of Lilley) wereuttered in a jokingmanner.Iconclude that, in fact,Heischberg not only threatened to tear the wig off LilleyifLilley continued to "fool with her," but also threat-4Notwithstanding that Heischberg deniedit,IcreditRespondent'switnes$es,particularlyFox, who say they also heard Heischbergthreatento "whip thatbitch."s Smithers,however, remainedin employment through thetime of theinstant hearing. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDenedto "whip the bitch." I further conclude that asHeischberg and Ferrell credibly testified, Fox on morethan one occasion seriously urged Heischberg to get intoa fight on the floor with Lilley so that she could firethem both and thereafter rehire Heischberg. I concludethat Fox was serious and repeatedly urged Heischberg toengage in that misconduct.The purposeof this stagedmisconduct was to get ridof Lilley.Supervisor Hilda Mucio, employed as a supervisor for20 years, testified that on numerous occasions duringBetty Lilley's 5 years as a waitress, she recommended toSupervisor Fox that Respondent fire Lilley. On eachsuch occasion, Fox refused, saying that she would workthings out with Lilley. Lilley was never discharged.Lilleywas the most prominent union proponent in Sep-tember-October 1983. Respondent knew of Lilley's sym-pathies at this time.On the above record, I conclude that the inferencewhich should be drawn concerning why Fox urgedHeischberg to fight Lilley on the floor, then firing bothof them and subsequently rehiring Heischberg, was to ridRespondent of Betty Lilley, the most prominent employ-ee union supporter. I reach this conclusion on the factsthat (1) I credit, in substance, Heischberg's version, espe-cially as it corroborates Ferrell's version; (2) I was par-ticularly impressed by the Smithers contradiction of Foxand Mucio in that Smithers testified that she seriouslyurged a serious fight between herself and Lilley where asMucio and Fox contradicted Smithers, in substance, andsaid that all urgings of such a fight were in a jokingmanner; and (3) 1 was also impressed by Fox's testimonythat in the event of a floor fight involving Heischberg orSmithersand Lilley she would fire both participants.This was the Fox response as testified to by Smithers,Heischberg, and Ferrell (although, according to Heisch-berg and Ferrell, Heischberg would be rehired). Howev-er, such a Fox response raises the ominous question ofwhy Fox would be constrained to fire both the aggressor(Heischberg or Smithers) as well as Lilley in the event ofa floorfight.Certainly Lilley was known to Fox to beinnocentof any physicalaggressivenesstowards any ofher would-be attackers. Thus there is no reason for Su-pervisor Fox to state that she would fire both partici-pants in afight in which Lilley was innocent, was knownto Fox to be innocent, and when the other participantwas the premeditated,physical aggressor.I conclude thatFox's repeated urging of Heischberg to get into a fighton the floor with Lilley so that she could fire both ofthem and thereafter rehire Heischberg,made in Septem-ber 1983 as alleged, was a threat to fire Lilley because ofher union activities, a threat in violation of Section8(a)(1) of the Act.D. The Busboy Tip IncidentThe regular practice in Respondent's dining room wasfor waitresses to voluntarily give money to the busboys.The waitresses would deposit money in an envelope,sometimes with the donor's name on the envelope, incommon with other waitress donors. On one occasion,Fox told Alyce Ferrell that the tip that she had enclosedin the envelope was not enough and that a further dollarwas needed. Ferrell gave the extra dollar. About a weeklater,in late September or earlyOctober,Ferrellwasabout to deposit tip money in an envelope marked withthe name of another waitress when she discovered thatthe envelope was empty. She remarked to waitressLilley,who was then leaving, that she "couldn't believeit"; that she had been "called down" for not leavingenough tips and that she had discovered that anotherwaitress' envelope for busboy tips was actually empty.Lilley then left. Supervisor Fox came over and told Fer-rell that she would be willing to talk about it. After theydiscussed Ferrell's complaint concerning the failure ofthe other waitress to leave a tip for the busboy, the con-versation led to Supervisor Fox asking Ferrell what shethought of a 3-day suspension of Betty Lilley, which hadoccurred around this time. Ferrell credibly testified thatshe told Fox that Respondent had made a mistake, thatanyone could "set up" an employee6 and that Respond-ent had suspended Lilley without a signed customercomplaint. Fox admitted it.When Ferrell repeated thatRespondent had erred in its treatment of Lilley and thatRespondent had no complaint against Lilley for miscon-duct, Ferrell credibly testified that Fox then said that ifFerrell "fooled with Betty Lilley, [Ferrell] would be outthe front door with her." I also credit Ferrell's furthertestimony that Fox admonished Ferrell not to be a fol-lower of Lilley, but rather to be a "leader" and not to lether fellow waitresses guide her thinking. Although I donot credit Ferrell's further testimony, adduced as anotherdescription of this conversation with Fox, in which Foxsaid that if she continued to "fool with Lilley" shewould be out the front door "because Betty [Lilley] is aunion supporter," I do not conclude that it is sufficientto generally discredit Ferrell. I regard this subsequent"sweetened" addition as an attempt to advise me whatFox's conversation actually meant rather than what Foxactually said. I do not credit Fox's blanket denial of thisconversation regarding Ferrell being "out the door" ifshe continued to "fool with" waitress Betty Lilley. Thecircumstances and timing convince me that Ferrell's tes-timony on this point rings true.In view of the above findings of unlawful interroga-tion by Supervisor Fox, I need not reach or decide thecredibility issue relating to apparent unlawful interroga-tionposed by Ferrell's further testimony, and Fox'sdenial, that, at this juncture, Fox asked Ferrell if she hadsigned a union card, that Ferrell denied signing the cardbecause she did not know enough about the Union, andthat Ferrell said Respondent's employees did not need aunion at this time because the problem was a manage-ment problem that management should solve. Theremedy would be the same in the presence or absence ofa finding on this alleged interrogation.I do not credit Ferrell's uncorroborated further testi-mony that Fox then added that if a union came in, therewould be no smoking at the work stations and that Re-spondent would hire more waitresses and cut the wait-resses'working hours.Rather, I credit Fox's testimony6Ldleyhad been laid off after a customer complaint concerning herperformance without the customer having made the complaint in writing,a practice apparently sometimes required by Respondent to effectivelydeal with the allegedly erring employee SPRINGS MOTELthat a similar conversation occurred when Fox, underemergency conditions, was cleaning off a table; that itwas Ferrell who told her that if a union came in Foxwould no longer be permitted to wait on the tables; andthat Fox answered that if a union came in maybe Re-spondent would hire more waitresses in order to ade-quately staff the dining room. I further credit Fox whotestified that she said nothing about cutting the hours ofthe waitresses. In addition, I credit Fox's testimony thatno waitress had ever told her that they did not like Fox'swaiting on tables or clearing tables especially underemergency conditions. On crediting Fox on this portionof the conversation,I regard itas "out of character" forFox to have made blunt antiunion remarks. That I never-theless concluded that, in the same conversation, she un-lawfully threatened to discharge Ferrell flowed from myobservation that Fox's animus wasdirected at Lilley forunlawful reasons and that her threat to Ferrell wasmerelycautionary.Thus, I conclude that as alleged in the complaint, Fox,in late September or early October 1983, threatened todischargeFerrell if she continued to associate withknown union supporter, Betty Lilley, and that such athreat violates Section 8(a)(1) of the Act. On the otherhand, contrary to the allegation of the complaint, I findinsufficient credible evidence to support the allegationthat Respondent threatened employees with the loss ofbenefits if the Union became their collective-bargainingrepresentative. I recommend that the Board dismiss thislatter allegation.E. The Alleged Unlawful Impression of SurveillanceSupervisor Fox and Alyce Ferrell are in apparentagreement that on Alyce Ferrell's breaktime about Octo-ber 1983, in the dining room, she and Alyce Ferrell hada conversation,without other witnesses, at the roundtable near the lobby door. There is no dispute that Foxsaid that she did not think there were enough cardssigned for the Union to come in; that the bar employeesdid not want the Union; that housekeeping employeesdid not want the Union; that the dining room employeeswere "so-so" about the Union; and that the kitchen em-ployees were an unknown matter regarding their unionpreference.In substance,Ferrell testified that the conversationstarted with Nancy Fox saying that she did not feel therewere enough union cards signed for "Springs to gounion."Fox, on the contrary, testified that it was AlyceFerrellwho asked Fox if she thought that the Unionwould come in whereupon Fox gave her estimates ofunion strength in the various departments among Re-spondent'semployees, i.e.,bar,dishwashers,diningroom, ending with her conclusion that there were prob-ably not enough cards signed for the Union to be suc-cessful.Fox failed to deny Ferrell's testimony that Foxmentioned a particular employee-"Alma"-and Fox'sbeing unable to be "real sure" about Alma [and herunion sympathies]. Ferrell testified that she told Fox[about Alma]: "You may be surprised." (Tr. 64; 226, etseq.)Because I credit the testimony of Alyce Ferrell in thisparticular exchange and reject Fox's version that it was289Alyce Ferrell who started the conversation, it is unnec-essary to decide the further question (raised by the Gen-eral Counsel) of whether there wouldbe an unlawful im-pression of surveillance even if Alyce Ferrell asked FoxifFox thought that the Union would come in. The Gen-eral Counsel's theory is that there would have been thecreation of an impression of unlawful surveillance byFox enumerating her particularized estimate of unionsentiments in the various departments notwithstandingthatFerrell initiated the conversation. The employeethuswould have only raised the general question ofunion success and received from Fox an itemized esti-mate of union strength on a department-by-departmentbasis. In any event, as I have noted, I credit Ferrell overFox. The basis for this credibility preference is that thereare uncontroverted in this recordconversations betweenFerrell and Fox in which Fox, according to Ferrell'scredited testimony, consistently urged Ferrell, in particu-lar, to "feel free to say anything" concerning her reac-tion to a later antiunion meeting runby LynRogers atwhich both Fox and Ferrell were present. This meeting,as above noted, took place about 2 weeks after the firstmeeting.When Fox urged Ferrell to talk freely to herconcerning Ferrell's reaction to the meeting and certainevents at the meeting, Ferrell at first refused. I believethat in judging the relative restraint in discussing unionmatters, I would find that Fox, in trying to determine theemployees' union sentiments, including Ferrell's particu-lar position, might well take, and did take, the initiative.I also find that Ferrell, without Fox's prodding, was notanxious to discuss her union sentiments with Fox. Thus, Iconsider it unlikely that Ferrell would initiate a conver-sationwith Fox and ask her if Fox thought that theUnion would be successful.I therefore conclude that Fox, by declaring,in a con-versation with Ferrell, in October 1983, that there werenot enough union cards signed for Respondent to be sub-ject to union representation and then enumerating her es-timate of card signings in the various departments (bar,housekeeping, dishwashers, dining room, etc.) demon-strated to Ferrell that Respondent was keeping tabs onunion sentiment among its employees in the various de-partments thus creating an unlawful impression of sur-veillance and that employees could reasonably assumethat their union activities had been under surveillance.South Shore Hospital,229 NLRB 363 (1977). There isalso the uncontradicted Ferrell testimony that after Foxsaid that Respondent's day shift was not for the Union,but she was not sure of the night shift, Fox also said shewas not sure of the unionsentimentsof "Alma" (a daywaitress) to which Ferrell answered, "You may be sur-prised." Although this piece of testimony has elements ofambiguity, I believe that it has a certain declarativesound to Ferrell's response which, as I observed the wit-nesses, leads me to conclude that the conversation wasinitiated by Nancy Fox, rather than by Ferrell.'The fact thatthe source of someof Fox's knowledge was her super-visors and labor consultant Lyn Rogers supports this conclusion (Tr.228).Tothe extent Respondent argues(Br. 11) that a discriminatorymotive is necessary for an 8(axl) violation based on unlawful impressionContinued 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. The November 1983 Threat Regarding Betty LilleyREMEDYLastly,the complaint alleges that in November 1983Respondent threatened to discharge an employee becauseof her union activities or her participation in an NLRBproceeding.The record shows that an NLRB hearing was to beheld in November 1983 at which Betty Lilleywas to tes-tify.Respondent's employees were told that they wouldbe notified of the result of the NLRB hearing.At a conversation at which Mary Heischberg, AlyceFerrell, and Nancy Fox were present, Fox stated thatLilley was going to testify at the hearing and that theremight be changes after the trial and it was likely thatLilleywould be gone after the trial. Ferrell notes that inthis expression of opinion, Fox added: "I'm sick and tiredof Betty's shit." Heischberg recalls that Fox said thatafter the trial there "may be big changes around here... Betty's days are numbered."There is also Heisch-berg's credited testimony that Fox immediately added tothe above statement that if Ferrell and Heischberg re-peated what Fox had just said, she would say that Fer-rell and Heischbergwere liars.I credit Heischberg and Ferrell's statementsand regardFox's statement that "Betty's days are numbered" and,accordingtoFerrell,that itwas"likely that Lilleywould be gone after the trial," as constituting threats ofdischarge. I also conclude that in view of Lilley's statusas the prime union proponent among the waitresses, thethreat was made because of Lilley's status and because ofher testimony at the hearing. Such a threat violates Sec-tion 8(a)(1) of the Act. I make this redundant finding ofan unlawful threat of discharge because I believe it nec-essary to establish Respondent'sanimus focusing onLilley and Lilley's unionstatus.CONCLUSIONS OF LAW1.The Respondent,Springs, Inc., d/b/a Springs Motelis an employer engaged in commerce within the meaningof Section2(2), (6), and (7) of the Act.2.Service Employees'International Union,Local 557AFL-CIO,the Union, is a labor organization within themeaning of Section2(5) of the Act.3. In the months of September,October, and Novem-ber 1983,Respondent coercively interrogated employeesconcerning their union activities and sympathies;threat-ened employees with discharge and other reprisals ifthey engaged in activities on behalf of or supported theUnion;and gave the impression of unlawful surveillanceof its employees'union and protected activities, all inviolation of Section 8(a)(1) of the Act.4.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.of surveillance,this is neither the Board nor court rule.Anserphone Inc.v.NLRB,632 F 2d 4 (6th Cir. 1980), is not to the contrary.Although itis true thatthe court didnot enforce the Board's impression of surveil-lance finding,the issue of discriminatory motive mentioned in the sameparagraph relatedonly toanother question or the case,an unlawful dis-charge.In any event, with all deference to the court,I am bound by theBoard'sviewof theviolation of Sec.8(a)(l) by impression of unlawfulsurveillanceinAnserphone, Inc,236 NLRB931 (1978), not the court's.Iowa BeefPackers,144 NLRB 615 (1963)I shall recommendto the Board thatRespondent ceaseand desistfrom the above unlawful activities and anylike or relatedactivities.I shall also recommend that Re-spondentpost theusual notice.On thesefindings offactand conclusionsof law andon the entirerecord,I issuethe followingrecommend-ed8ORDERThe Respondent,Springs, Inc., d/b/a Springs Motel,Lexington, Kentucky, its officers,agents, successors, andassigns, shall1.Cease and desist from(a)Threatening employees with discharge or other re-prisals because of their sympathy in, support of, or mem-bership in Service Employees'InternationalUnion,Local 557, AFL-CIO, or any otherlabor organization.(b)Coercivelyinterrogating employees concerningtheir activities on behalf of the Union or any other labororganization or protected concerted activities.(c)Creating the impression that the employees'activi-ties on behalf of the Unionare under Respondent's sur-veillance.(d) In any like or related manner, interfering with, re-straining,or coercing employees in the exercise of theirrights to self-organization, to form,join,or assist anylabor organization, to bargain collectively through repre-sentatives of their own choosing or engage in concertedactivities for the purposes of collective bargaining orothermutualaid or protection, or to refrain from anyand all such activities.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Post at its place of business in Lexington, Ken-tucky, copies of the attached notice marked "Appen-dix.",Copies of the notice, on forms provided by theRegional Director for Region 9, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintainedfor 60 consecutivedays in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b)Notify theRegional Director in writing within 20days from the date of this Order what steps the Re-spondent has takento comply.° If no exceptions are filed as provided by Sec 102.46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec. 102 48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.° If this Order is enforced by a judgment of a UnitedStates court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "PostedPursuantto a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board." SPRINGSMOTEL291APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTthreaten our employees with dischargeor any otherreprisalsbecause theyare membersof, sym-pathize with,or engagein activities on behalf of ServiceEmployees'InternationalUnion, Local 557, AFL-CIO,or any other labor organization.WE WILL NOT coercively interrogate our employeesconcerningtheir activities on behalf of the Union, pro-tected concerted activities, or other activitieson behalfof any other labororganization.WE WILL NOT create theimpressionthat theactivitiesof our employees on behalf of the Union or any otherlabor organization are under our surveillance.WE WILL NOT in any like or relatedmanner,interferewith,restrain,or coerce our employees in the exercise oftheir rights to self-organization,to form, join,or assistany labor organization, to bargain collectively throughrepresentatives of their own choosing, or toengage inconcerted activities for the purpose of collectivebargain-ing or other mutual aid or protection, or to refrain fromany and all such activities.SPRINGS, INC., D/B/A SPRINGS MOTEL